DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 6 - 8 and 11 is withdrawn in view of the newly discovered reference(s) to Kudla.  Rejections based on the newly cited reference(s) follow.
Claims 9, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 11 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudla et al. U.S. 2011/0062677 (“Kudla”).  Kudla discloses an axle support (abstract) for a motor vehicle (paragraph [0001]), having comprising: 
at least two longitudinal members (12, 14), at least one cross member joining together the longitudinal members (16, 18), at least two attachment points for attaching a steering gear housing [0002] to the axle support and 
a device (interface on 116, 118, [0018]) for positioning the steering gear housing on the axle support prior to mounting of the steering gear housing on the axle support, wherein the device for positioning the steering gear housing has at least two mounts (122, 122), one mount of which being attached to one of the longitudinal members (116) and/or the cross member and another mount of the mounts being attached to another of the longitudinal members (118) and/or the cross member, wherein the respective mount has at least two indentations (122) for receiving positioning protrusions (124, 124) provided on the steering gear housing.
In reference to claims 2 – 7 and 11 – 13,  Kudla further discloses [[claim 2]] the attachment points for attaching the steering gear housing are arranged in the mounts having the indentations for receiving the positioning protrusions (fig. 3); 
[[claim 3]] wherein at least one of the indentations for receiving one of the positioning protrusions has a concave or arc-shaped inner contour (cylindrical bore);
	[[claim 4]] wherein at least one of the indentations for receiving one of the positioning protrusions has a straight inner contour section (tubular), constituting a middle section of the inner contour of the indentation (fig. 3);
[[claim 5]] wherein the attachment points for fastening the steering gear housing are implemented as through-holes in the mounts having the indentations for receiving the positioning protrusions (fig. 3);
[[claim 6]] wherein the through-holes in the mount, at least one of the indentations for receiving one of the positioning protrusions of which has a straight inner contour section (bolt), which constitutes a middle section of the inner contour of the indentation (center), are implemented as longitudinal holes (cylindrical bore), wherein the longitudinal axis of the longitudinal holes runs substantially parallel to the straight inner contour section of the indentation (fig. 3);
[[claim 7]] wherein at least one of the through-holes is provided in the mount with an internal thread [0021] or with a nut (126) having a material bonding connection (weld) and/or form- fitting connection with the mount (fig. 3);
[[claim 11]] wherein at least one of the mounts, which has the indentations for receiving the positioning protrusions, has at least two pairs of through holes (122, 122) as attachment points for fastening the steering gear housing;
[[claim 12]] wherein the steering gear housing is provided with positioning protrusions (124, 124) and is received in the indentations (122, 122); and
[[claim 13]] wherein the positioning protrusions are peg-shaped (fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudla in view of Buschjohann et al. U.S. 2013/0168939 (“Buschjohann”).  Kudla discloses that the mounts are formed from metal shaped parts, but does not disclose them as sheet metal.  Buschjohann teaches using sheet metal construction for the mounts [0037].  One of ordinary skill in the art at the time the invention was filed would find modifying Kudla such that it comprised the mounts formed from sheet metal shaped parts in view of the teachings of Buschjohann obvious so as to provide a material and method old and well known in the art with predictable results of manufacturing an axle support with advantageous construction with readily available materials and reliable construction [0037].

Response to Arguments
Applicant’s arguments, see page 6, 2nd paragraph, filed 28 July 2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kudla.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614